Citation Nr: 1101908	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-23 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim.  

The Veteran filed a claim of entitlement to service connection 
for bipolar/depressive disorder.  Although service connection for 
any other psychiatric disability has not been claimed by the 
Veteran, the Board is expanding his original claim to include all 
acquired psychiatric disabilities.  See Clemons v. Shinseki, 22 
Vet. App.128 (2009) [a claimant without medical expertise cannot 
be expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him].

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2010.  A copy of the 
hearing transcript has been associated with the claims folder.

Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of local consideration.  
This waiver is contained in the Veteran's claims folder.  See 38 
C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the 
Agency of Original Jurisdiction (AOJ) will have an opportunity to 
review this newly submitted evidence before readjudicating the 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.






REMAND

For reasons expressed immediately below, the Board finds that the 
issue of entitlement to an acquired psychiatric disorder, to 
include major depressive disorder, must be remanded for 
additional evidentiary development.

Reasons for remand

VA examination

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, the evidence of record 
documents treatment for and diagnoses of depression and major 
depressive disorder on multiple occasions.  See, e.g., a VA 
treatment record dated in March 2007.

With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, a service treatment record 
dated on April 17, 1980 documents the Veteran's treatment for 
assistance coping with smoking behavior and anxiety reduction.  
Upon examination, the Veteran did not appear overly anxious, but 
was reluctant to discuss the specifics of the environment which 
had dictated his smoking and drinking coffee to excess.  He was 
assessed has having unspecific situational anxiety/excessive 
smoking, and was offered counseling on how to stop smoking.  The 
Board adds that on the Veteran's report of medical history dated 
in February 1995, he noted a history of depression or excessive 
worry, frequent trouble sleeping, and nervous trouble.  

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's major depressive disorder, or any other 
psychiatric disability, and his period of military service.
 
In light of the foregoing, the Board is of the opinion that a VA 
examination would be probative in ascertaining whether the 
Veteran's current major depressive disorder, or any other 
acquired psychiatric disorder, is etiologically related to his 
active military service.  See Charles v. Principi, 16 Vet. App.  
370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical evidence 
to decide the claim). 

Evidentiary development

During the above-referenced Board hearing in October 2010, the 
Veteran discussed his depression and claimed that his symptoms 
had persisted since service.  He also indicated that he currently 
undergoes treatment for the depression.  See the October 2010 
Board hearing transcript, page 3.  Although the Veteran did not 
specify as to whether he is receiving VA or private treatment, 
the most recent medical records associated with his claims folder 
are VA treatment records dated in December 2008.  Accordingly, 
the Board finds that an attempt should be made to identify and 
associate these outstanding records with the Veteran's claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and obtain the names 
and addresses of all medical care 
providers who have treated him for his 
psychiatric disorder(s) since separation 
from active duty.  After obtaining proper 
authorization, the RO should obtain any 
relevant records from these providers that 
are not already of record in order to 
ensure that complete records from these 
facilities are of record.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.
  
2.	Thereafter, the Veteran should be afforded 
an appropriate VA examination to determine 
the nature and etiology of his acquired 
psychiatric disorder(s).  The Veteran's 
claims folder must be made available to 
the examiner prior to the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims folder and the 
clinical findings of the examination, the 
examiner must:

a)  Identify any current acquired 
psychiatric disorder.

b)  For each acquired psychiatric 
disorder identified,  provide an 
opinion, as to whether it is at least 
as likely as not (i.e. 50 percent or 
greater probability) that the 
disability is related to the Veteran's 
period of military service, to include 
his treatment for anxiety in April 
1980.
 
The examiner should indicate in his/her 
report that the claims file was reviewed.  
A rationale for all opinions expressed 
should be provided.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


